People ex rel. Kagan v Anderson (2019 NY Slip Op 04712)





People ex rel. Kagan v Anderson


2019 NY Slip Op 04712


Decided on June 12, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2019-06029	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Michelle Kagan, on behalf of Brian Mulhall, petitioner, 
vAdrian Anderson, Dutchess County Sheriff, etc., respondent.

	Michelle Kagan, Rhinebeck, NY, petitioner pro se.

William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

Writ of habeas corpus in the nature of an application for bail reduction upon Dutchess County Indictment No. 22/19, and application by the petitioner for leave to prosecute the proceeding as a poor person.
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Dutchess County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
RIVERA, J.P., BALKIN, COHEN and MILLER, JJ., concur.
ENTER:	Aprilanne Agostino
Clerk of the Court